t c memo united_states tax_court robert w tschetter petitioner v commissioner of internal revenue respondent wolf creek farm inc petitioner v commissioner of internal revenue respondent docket nos filed date douglas bleeker for petitioners douglas polsky and charles berlau for respondent memorandum findings_of_fact and opinion jacobs judge these cases have been consolidated for trial briefing and opinion in separate notices of deficiency respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under section for and as follows robert w tschetter docket no year deficiency dollar_figure big_number big_number wolf creek farm docket no year deficiency penalty sec_6662 dollar_figure dollar_figure big_number amounts are rounded to the nearest dollar the issues for decision are whether amounts paid_by wolf creek farm inc wolf creek farm or the corporation to provide medical_care food and lodging to robert w tschetter mr tschetter one of its shareholders are a constructive dividends as respondent maintains or b employee medical_care expenses and or reimbursed employee_expenses that are excluded from mr tschetter’s gross_income and deductible by wolf creek farm as ordinary and necessary business_expenses as petitioners maintain and 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure whether wolf creek farm is liable for the accuracy- related penalty under sec_6662 for the taxable years ended date and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petitions were filed in these cases the residence of mr tschetter as well as the principal_place_of_business of wolf creek farm was in bridgewater south dakota a mr tschetter mr tschetter has lived with his parents his entire life approximately years the family residence the farmhouse has been in the tschetter family for over years on or about date mr tschetter’s parents gave him the farmhouse and acres of farm_land on which the farmhouse is located the homestead since mr tschetter has owned another acres the tschetter farm the tschetter farm is approximately mile from the homestead b wolf creek farm on date wolf creek farm was incorporated under the laws of the state of south dakota wolf creek farm was organized primarily to buy distribute sell lease and deal in all kinds of farmland and real_estate and to carry on the_business_of_farming on date mr tschetter conveyed the homestead including the farmhouse to wolf creek farm mr tschetter has owned percent of the common_stock and percent of the preferred_stock of wolf creek farm since its incorporation his mother anna tschetter owned the remaining percent of the common_stock during the taxable years at issue mr tschetter was president treasurer and a director and his mother was vice president secretary and a director of wolf creek farm the first meeting of the board_of directors of wolf creek farm was held on date at that first meeting the directors adopted a medical reimbursement plan covering all employees and officers executing management responsibilities and their spouses and dependents the medical reimbursement plan provides for the payment of all medical_care costs that would be deductible on form_1040 before considering limitations 2douglas bleeker counsel for petitioners prepared the articles of incorporation bylaws minutes of meetings and other corporate documents for wolf creek farm under the plan each participant is entitled to a maximum reimbursement of dollar_figure per year at a meeting of the directors held on date the board_of directors of wolf creek farm adopted the following resolution resolved that all officers and employees shall be required to repay to the corporation any monies for whatever source which may at any time be disallowed as a proper expense expenditure by the internal_revenue_service within two years at an interest rate of below the new york prime rate of the final_determination of such matter in addition at that meeting the directors adopted the following resolution resolved that the corporation’s officers and employees shall be required to live at the worksite of the corporation to ensure security for the corporation property and operations the officers and employees shall be required to live on the worksite to supervise the care and feeding of the livestock of the corporation the corporation shall supply said officers and employees all of their food and lodging while living at said worksite that all of the officers and employees shall be considered on duty when at the worksite and therefore entitled to such benefits c wolf creek farm’s business during the years at issue wolf creek farm leased the homestead to mr tschetter under a written_agreement titled farm lease dated date the lease the initial term of the lease was for year to date thereafter the lease continued year to year until otherwise canceled under the lease agreement wolf creek farm was to receive percent of the calf crop and percent of the crop produced on the homestead mr tschetter was entitled to the remaining crops and all amounts received under federal conservation programs or any other federal state or local governmental programs mr tschetter agreed to farm the land to provide all labor and other items required in producing harvesting and marketing the crops to furnish all tools farm implements machinery hired help fertilizer chemicals and seed necessary to cultivate and manage the farm to protect the crops from injury and waste to till the land after harvesting the crops and to rotate the crops from year to year wolf creek farm agreed to furnish all necessary materials and mr tschetter agreed to supply all necessary labor to maintain all fences and other improvements on the farm during the years at issue wolf creek farm conducted farming activities on property it rented from others such as mr tschetter’s parents mr tschetter as an employee of wolf creek farm did the actual farming of those other properties d mr tschetter’s separate business during the years at issue mr tschetter as a self-employed farmer farmed the tschetter farm on date mr tschetter acquired an additional acres this property was approximately mile from the homestead mr tschetter owned cows bulls and heifers he took care of the livestock and was in charge of the grain produced on the homestead and the tschetter farm mr tschetter’s responsibilities with respect to the livestock included feeding most times once a day but on occasion twice a day routine care and treatment of any sick animals once a year usually in the winter mr tschetter took care of the livestock at calving time which ran months and required that the calves be checked several times day and night mr tschetter’s responsibilities with respect to the production of grain included harvesting the grain storing the grain in bins and making the sure the grain did not spoil most of the grain produced was used for feeding the livestock e compensation and payment of food lodging and medical_expenses mr tschetter was the only employee of wolf creek farm he kept the corporate books and paid its bills for his services mr tschetter received dollar_figure in dollar_figure in and dollar_figure in following the transfer of the homestead to wolf creek farm mr tschetter and his parents continued to use the farmhouse as their residence wolf creek farm paid for the food consumed by mr tschetter mr tschetter’s parents paid for their own food and the utilities property_tax and insurance for the farmhouse in addition wolf creek farm paid mr tschetter’s medical_care expenses wolf creek farm did not pay dividends for its fiscal years ended date and f income_tax returns mr bleeker petitioners’ counsel prepared mr tschetter’s form sec_1040 u s individual_income_tax_return and wolf creek farm’s forms u s_corporation income_tax return for the years at issue wolf creek farm wolf creek farm filed timely its forms for its fiscal years ended date and on these returns wolf creek farm reported total income and total deductions as follows total income dollar_figure dollar_figure dollar_figure total deductions big_number big_number big_number taxable_income big_number included in the total expenses deducted by wolf creek farm were the following items for food lodging and medical_expenses provided to mr tschetter amounts are rounded to the nearest dollar food lodging property tax--house property insurance--house food for officers utilities--house depreciation--house food lodging_expenses medical health insurance doctor prescriptions hospital glasses medical cost sec_11 dollar_figure big_number big_number big_number big_number -- big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure -- big_number big_number big_number -- -- big_number mr tschetter’s returns mr tschetter timely filed his income_tax returns for and on these returns mr tschetter reported his wages from wolf creek farm he reported farming income including his share of all crops grown on the homestead as self-employment_income he did not report any income attributable to his food lodging-related and medical_expenses paid_by wolf creek farm on schedule f profit or loss from farming mr tschetter reported gross_income total expenses and net_loss from his separate farming activities for and as follows gross_income dollar_figure dollar_figure dollar_figure total expenses big_number big_number big_number net_loss big_number g notices of deficiency on date respondent timely mailed to mr tschetter a statutory_notice_of_deficiency for and the tschetter notice_of_deficiency also on date respondent timely mailed to wolf creek farm a statutory_notice_of_deficiency for its fiscal years ended date and the wolf creek farm notice_of_deficiency in the wolf creek farm notice_of_deficiency respondent disallowed the food lodging and medical_expenses deducted by wolf creek farm totaling dollar_figure for dollar_figure for and dollar_figure for respondent determined that wolf creek farm failed to establish that the food and lodging_expenses were ordinary and necessary business_expenses under sec_162 and those items constitute mr tschetter’s personal expenses respondent further determined that wolf creek farm was liable for the accuracy-related_penalty under sec_6662 in the tschetter notice_of_deficiency respondent determined that payments by wolf creek farm of mr tschetter’s food lodging and medical_expenses resulted in constructive dividends as follows food lodging1 medical total dividends dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number 1the record does not explain why the amounts of dividends for food and lodging_expenses included in mr tschetter’s income exceed the amounts disallowed as deductions to wolf creek farm opinion issue expenses_incurred by wolf creek farm to provide medical benefits food and housing to mr tschetter in and a positions of the partie sec_3 respondent disallowed deductions taken by wolf creek farms for medical costs health insurance premiums and other medical_care expenses food lodging including property insurance property taxes and utilities for the farmhouse and depreciation of the farmhouse respondent asserts that the medical costs food and lodging_expenses are mr tschetter’ sec_3under certain circumstances sec_7491 places the burden_of_proof or production on the commissioner sec_7491 applies to court proceedings arising in connection with tax examinations beginning after date internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 petitioners timely filed their returns for the years at issue hence all of the returns were filed on or before date the record does not disclose when the examination of petitioners’ tax returns began and it is possible that the examination began before date petitioners do not contend that sec_7491 applies in these cases and they have not otherwise asserted that respondent has the burden_of_proof or production with respect to any issue presented in these cases we therefore conclude that sec_7491 does not apply and petitioners have the burden_of_proof and production personal family and living_expenses and that payments of these expenses by wolf creek farm constitute constructive dividends to mr tschetter on the other hand petitioners assert that all the expenditures are reasonable and necessary business_expenses deductible by wolf creek farm and excluded from mr tschetter’s income petitioners contend that the medical costs are employee_benefits deductible by the employer and excludable from the employee’s income under sec_105 and or petitioners further maintain that wolf creek farm provided food and lodging to mr tschetter in his capacity as an employee and that such was done for the convenience of wolf creek farm consequently petitioners assert that the food and lodging_expenses are employer-provided meals_and_lodging the costs for which are excluded from mr tschetter’s income under sec_119 and deductible by wolf creek farm petitioners further assert that as owner and lessor of the farmhouse wolf creek farm is entitled to deduct the expenditures_for insurance on the farmhouse as reasonable and necessary business_expenses under sec_162 the property taxes under either sec_162 or sec_164 and the depreciation of the farmhouse under sec_167 petitioners posit that these latter expenses are not mr tschetter’s personal expenses because he is not the owner of the property b medical_expenses we first shall decide whether the payments by wolf creek farm of the medical_expenses are excludable from mr tschetter’s gross_income under sec_105 and sec_106 and deductible by the corporation as ordinary and necessary business_expenses under sec_162 under sec_106 an employee’s gross_income does not include employer-provided coverage eg accident_and_health_insurance premiums under an accident_and_health_plan 100_tc_531 the employer may provide coverage under an accident_or_health_plan by paying the premium or a portion of the premium on an accident_or_health_insurance policy covering one or more employees or by contributing to a separate trust or fund sec_1_106-1 income_tax regs under the general_rule of sec_105 amounts received by an employee through accident_and_health_insurance for personal_injury_or_sickness to the extent attributable to nontaxed employer contributions are includable in the employee’s gross_income amounts received under an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance sec_105 an exception to the general_rule allows an employee to exclude from gross_income amounts received to reimburse the employee for expenses_incurred by the employee for the medical_care as defined in sec_213 of the employee and the employee’s spouse and dependents sec_105 for the reasons set forth below we agree with petitioners that pursuant to sec_105 and or payments by wolf creek farm for reimbursement of medical_care costs including reimbursement for the health insurance premiums need not be included in mr tschetter’s income for and sec_105 requires first that the benefits be received under a plan and second that the plan be for employees rather than for some other class of persons such as shareholders and their relatives 48_tc_629 affd 394_f2d_494 1st cir after giving due consideration to the record before us we conclude that wolf creek farm’s medical reimbursement plan satisfies both the plan and for employees requirements of sec_105 sec_1_105-5 income_tax regs provides guidelines as to what constitutes an accident_or_health_plan a plan may cover one or more employees and different plans may be established for different employees or classes of employees sec_1_105-5 income_tax regs the regulations do not require that there be a written plan or that there be enforceable employee rights under the plan so long as the participant has notice or knowledge of the plan wigutow v commissioner tcmemo_1983_620 in the instant cases a plan as defined in sec_1_105-5 income_tax regs existed wolf creek farm adopted a written medical reimbursement plan identifying who was eligible to participate what expenses would be reimbursed and how participants were to make claims for reimbursement the plan was adopted at the first meeting of the board_of directors mr tschetter had knowledge of the medical reimbursement plan moreover the medical reimbursements provided under the written plan included reimbursement for all medical_care costs deductible on form_1040 which include health insurance costs sec_213 and finally we are satisfied that the corporation’s medical plan was for mr tschetter’s benefit as an employee of wolf creek farm and not for his benefit as one of the corporation’s shareholders plans limited to employees who are also shareholders are not per se disqualified under sec_105 larkin v commissioner supra pincite n in this regard we have sustained plans for corporate officers who were also shareholders because those officers had central management roles in conducting the business of the corporation wigutow v commissioner supra epstein v commissioner tcmemo_1972_53 seidel v commissioner tcmemo_1971_238 smith v commissioner tcmemo_1970_243 bogene inc v commissioner tcmemo_1968_147 respondent has stipulated that during the years at issue mr tschetter was an employee of wolf creek farm indeed mr tschetter was the corporation’s only employee and without mr tschetter’s involvement wolf creek farm could not have conducted its farming operations mr tschetter’s compensation_for services rendered to wolf creek farm was his salary and employee_benefits respondent does not contend that mr tschetter received excessive_compensation indeed respondent contends that mr tschetter was undercompensated for his services in addition we are mindful that wolf creek farm did not pay medical_expenses or health insurance premiums of its other shareholder mr tschetter’s mother on the basis of the record before us we conclude that medical payments made for the benefit of mr tschetter were made under a plan for employees and not for shareholders accordingly during the years at issue the medical payments made by wolf creek farm pursuant to its medical plan are excludable from mr tschetter’s gross_income under sec_105 sec_162 permits a taxpayer to deduct all ordinary and necessary expenses_incurred during the taxable_year in carrying on the taxpayer’s trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 when payments for medical_care are properly excludable from an employee’s income because they are made under a plan for employees they are deductible by the employer as ordinary and necessary business_expenses under sec_162 sec_1_162-10 income_tax regs consequently wolf creek farm is entitled to deduct the insurance premiums and other medical reimbursement payments under sec_162 c food utilities property insurance property taxes and depreciation sec_119 employer-provided meals_and_lodging we next decide whether the food and lodging-related expenses are employer-provided meals_and_lodging expenses excludable from mr tschetter’s income under sec_119 and deductible by wolf creek farm under sec_162 meals_and_lodging furnished to an employee by his employer are excluded from the employee’s gross_income under sec_119 if the meals_and_lodging are provided for the convenience_of_the_employer on the premises of the employer in the case of lodging the employee must be required to accept the lodging on the business_premises of his employer as a condition_of_employment meals_and_lodging are furnished for the convenience_of_the_employer if there is a direct nexus between the meals_and_lodging furnished and the asserted business interests of the employer served thereby 66_tc_223 petitioners assert that mr tschetter as the corporation’s sole employee was required to be available for duty hours a day wolf creek farm leased the homestead to mr tschetter wolf creek farm contracted with mr tschetter as a tenant not as its employee to perform all necessary work it is well settled that ordinarily taxpayers are bound by the form of the transaction they have chosen taxpayers may not in hindsight recast the transaction as one that they might have made in order to obtain tax advantages 118_tc_32 citing 875_f2d_420 4th cir affg 90_tc_206 and 248_f3d_572 7th cir affg t c memo here inasmuch as mr tschetter farmed the homestead as a tenant and not as an employee of wolf creek farm the food and lodging in question were not furnished to mr tschetter as a corporate employee for the convenience of his employer thus the food and lodging_expenses at issue are not sec_119 meals_and_lodging expenses deductibility of expenses related to the leasing of the homestead during the years at issue wolf creek farm business activities included leasing the homestead it leased the homestead including the farmhouse to mr tschetter and received rent in the form of a percentage of the crops grown on the farm therefore we look to the terms of the farm lease to determine whether expenses for utilities depreciation and taxes are the expenses of wolf creek farm or mr tschetter a property insurance wolf creek farm deducted dollar_figure in and dollar_figure in for property insurance certain business-related insurance expenses unquestionably are deductible under sec_162 116_tc_211 citing sec_1_162-1 income_tax regs the farm lease does not require mr tschetter to provide property insurance covering the farmhouse or other improvements on the property the property insurance is an ordinary and necessary business_expense of wolf creek farm the owner of the property and not a personal family or living expense of mr tschetter we hold therefore wolf creek farm is entitled to deduct the insurance expenses as claimed in each of the years at issue b utilities wolf creek farm deducted utilities expenses of dollar_figure in dollar_figure in and dollar_figure in utilities expenses may be deductible under sec_162 if the expenses_incurred are ordinary and necessary in carrying_on_a_trade_or_business 85_tc_731 sengpiehl v commissioner tcmemo_1998_23 green v commissioner tcmemo_1989_599 here the farm lease did not contain any provisions regarding the utilities for the farmhouse petitioners did not produce any utility bills canceled checks or testimony to identify that if any portion of the utility expenses related to the corporation’s business we have no basis for making any allocation of the expenses thus petitioners have failed to establish that wolf creek farm is entitled to any deduction for utilities expenses c depreciation wolf creek farm deducted dollar_figure in dollar_figure in and dollar_figure in for depreciation of the farmhouse sec_167 allows a depreciation deduction from gross_income for property used in the taxpayer’s trade_or_business or held_for_the_production_of_income ordinarily depreciation or amortization is available to an owner of an asset with respect to the owner’s basis in the asset wolf creek farm owned the homestead including the farmhouse one of the business activities of wolf creek farm was the leasing of the homestead including the farmhouse thus the farmhouse is property used in the corporation’s trade_or_business we hold that wolf creek farm is entitled to a deduction for depreciation of the farmhouse for each of the years at issue as claimed d taxes wolf creek farm deducted property taxes of dollar_figure in dollar_figure in and dollar_figure in attributable to the farmhouse wolf creek farm owned the homestead sec_164 allows the owner of property a deduction for real_property_taxes regardless of whether they are paid_or_incurred in a trade_or_business we hold therefore that wolf creek farm may deduct property taxes as claimed in the years at issue e summary of food and lodging_expenses to summarize wolf creek farm may deduct the following expenses for the years at issue property tax--house property insurance--house depreciation--house total dollar_figure big_number dollar_figure big_number dollar_figure -- wolf creek farm may not deduct the following food and lodging_expenses food for employees utilities--house total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number inclusion of payments in mr tschetter’s gross_income when a corporation makes an expenditure that primarily benefits the corporation’s shareholders the amount of the expenditure may be taxed to the shareholders as a constructive_dividend 115_tc_172 73_tc_980 am insulation corp v commissioner tcmemo_1985_436 we have found that expenses for food and utilities paid_by wolf creek farm are mr tschetter’s expenses petitioners contend that the payments are not constructive dividends because mr tschetter was required to repay any amounts that wolf creek farm could not deduct for federal_income_tax purposes petitioners cite cepeda v commissioner tcmemo_1993_477 to support their position cepeda however is inapposite in that case the taxpayers claimed that advances made by the corporation were loans rather than employee compensation or constructive dividends petitioners do not contend that the corporate payments of mr tschetter’s expenses were loans for federal_income_tax purposes a transaction will be characterized as a loan if there was an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir in the instant cases when the payments were made there was no unconditional obligation on the part of mr tschetter to repay a specific dollar amount to the corporation his obligation to repay any of the payments was in general terms the amount of repayment could not be determined when the payments were made any obligation to repay any amount could not arise before respondent disallowed the deduction for the expenses i e when the wolf creek farm notice_of_deficiency was issued in date thus the payments were not loans since the payments when made by wolf creek farm did not constitute business_expenses of the corporation or loans to mr tschetter the conclusion is inescapable that the payments constituted distributions by wolf creek farm to mr tschetter in n am oil consol v burnett 286_us_417 the supreme court stated if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent it is clear therefore under the claim_of_right_doctrine the amounts paid_by wolf creek farm in and were taxable to mr tschetter in those years see 67_tc_286 if a taxpayer is required to repay income recognized under the claim_of_right_doctrine in an earlier tax_year sec_1341 permits the taxpayer in effect to elect to compute his taxes for the year of repayment in a manner that gives the taxpayer the equivalent of a refund without interest of tax for the earlier year specifically sec_1341 permits the tax for the year of repayment to be reduced by the amount of the tax paid for the year of receipt that was attributable to the inclusion of the repaid amount in that year’s gross_income 394_us_678 sec_1341 however requires actual repayment restoration or restitution 149_f3d_805 8th cir 437_f2d_1222 3d cir 110_tc_12 although the directors of wolf creek farm adopted a resolution that required mr tschetter to repay amounts for which the corporation is disallowed a deduction mr tschetter does not claim that he has repaid the disallowed amounts indeed there is no evidence in the record to show that he did therefore sec_1341 does not apply we hold that wolf creek farm’s payment of mr tschetter’s food and utilities expenses constitutes income to mr tschetter petitioners argue that the expenses are meals_and_lodging expenses excludable under sec_119 we have found to the contrary thus the costs of food and utilities are mr tschetter’s personal living_expenses personal family or living_expenses are not deductible except as otherwise expressly permitted sec_262 a taxpayer’s expenses for his or her own meals_and_lodging are personal because they would have been incurred whether or not the taxpayer had engaged in any business activity 841_f2d_809 8th cir 80_tc_1073 affd 758_f2d_211 7th cir in order for personal living_expenses to qualify as a deductible business_expense under sec_162 the taxpayer must demonstrate that the expenses were different from or in excess of what he would have spent for personal purposes 21_tc_170 petitioners did not produce any bills canceled checks or testimony to substantiate any portion of the utilities expenses that relates to mr tschetter’s separate farming_business thus petitioners have failed to establish that mr tschetter is entitled to a deduction for any portion of the expenses under sec_162 4except as otherwise provided an individual is not allowed a deduction with respect to the use of a dwelling_unit that is used by the individual as a residence sec_280a the individual however may deduct expenses allocable to portions of continued rental value of residence mr tschetter leased the homestead including the farmhouse from wolf creek farm wolf creek farm received rent in the form of percent of the calf crop and percent of the other crops produced on the farm mr tschetter included only his percent of the crop revenues in his income he excluded the entire percent paid to wolf creek farm as rent including the portion attributable to the farmhouse in effect he deducted the portion of the rent paid for the farmhouse the rent of the farmhouse is his personal_expense and is not deductible see sec_262 the farm lease does not specify that portion of the rent to be paid for use of the farmhouse nor has mr tschetter provided any evidence to show that portion of the rent properly attributable to the farmhouse the amount of the constructive dividends respondent determined in the tschetter notice_of_deficiency exceeds the amount of the deductions disallowed in the wolf creek farm notice_of_deficiency the record does not explain that excess continued the dwelling that are exclusively used for business purposes sec_280a mr tschetter did not argue that the utilities expenses are deductible under sec_280a therefore we do not address the question of whether the utilities expenses may be deductible under that section we note however that mr tschetter made no showing that the farmhouse or any portion thereof was used exclusively for business purposes moreover since the depreciation respondent disallowed as a deduction to wolf creek farm was not an expenditure we assume that adjustments in the tschetter notice_of_deficiency did not include the depreciation we have computed the fair rental value of the farmhouse that was included in respondent’s adjustment to mr tschetter’ income as follows wolf creek farm notice_of_deficiency disallowed food lodging deductions less depreciation on residence food lodging expenditure sec_11 dollar_figure big_number dollar_figure big_number dollar_figure big_number tschetter notice_of_deficiency adjustment for food lodging provided by corporation food lodging expenditures adjustment for rental value of residence dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number mr tschetter has not shown that the portion of the rent attributable to the farmhouse is less than the amounts for the years at issue as computed above we therefore hold that those amounts are properly included in mr tschetter’s income for the years at issue summary of adjustments to mr tschetter’s income mr tschetter’s income from farming is increased by dollar_figure in dollar_figure in and dollar_figure in to reflect the disallowance of deductions for the rental value of the farmhouse in addition payments by wolf creek farm for food and utilities are included in mr tschetter’s income as constructive dividends in the amounts of dollar_figure in dollar_figure in and dollar_figure in issue accuracy-related_penalty under sec_6662 respondent determined that wolf creek farm is liable for the accuracy-related_penalty under sec_6662 as pertinent here sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 sec_1_6662-3 income_tax regs the penalty under sec_6662 does not apply to any portion of an understatement_of_tax if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his her proper tax_liability for the year id the good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement sec_1_6664-4 income_tax regs despite the fact that petitioners have the burden_of_proof see supra note petitioners have made no showing that they made an attempt to comply with the tax rules and regulations with regard to those deductions taken by wolf creek farm for the years at issue which have been disallowed hence with respect to those deductions petitioners have failed to show that wolf creek farm was not negligent nor have petitioners showed that they acted in good_faith with respect to or that there was reasonable_cause for the position they took further petitioners do not claim that they relied on mr bleeker or any other professional as to the tax treatment of the expenses for food and lodging petitioners simply assert that the accuracy-related_penalty does not apply because wolf creek farm properly claimed the deductions under sec_162 and mr tschetter properly excluded the payments under sec_119 we have found to the contrary 5before the trial in these cases respondent filed a motion to disqualify mr bleeker from his representation of petitioners respondent’s motion was based in part on the premise that if petitioners contend that they reasonably relied on mr bleeker’s advice with respect to the proper tax treatment of the payments at issue then mr bleeker would be required to testify as a witness in the trial of these cases the court held a telephone conference call with mr bleeker and counsel for respondent to discuss respondent’s motion during that call mr bleeker informed the court that petitioners did not intend to raise reasonable reliance on a tax professional as a defense to the accuracy-related_penalties under these circumstances we are compelled to hold that wolf creek farm is liable for the accuracy-related_penalty for the years at issue to reflect the foregoing decisions will be entered under rule
